Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Response to Amendment
3.	This office action is in response to Amendment filed on 8/11/21.	
4.	The Terminal Disclaimer filed on 8/11/21 is approved.
5.	Claims 1-20 are pending.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a multi-rank memory system and a method comprising receiving a first on-die termination (ODT) state information of a clock signal line shared by memory ranks of the multi-rank memory device and a second ODT state information of a command/address (CA) signal line shared by the memory ranks, each memory rank including a plurality of memory devices; storing the first and second ODT state information in first and second mode registers of each of the memory devices; and selecting a first reference voltage and a second reference voltage in response to the stored first and second ODT state information in each memory device, the first reference voltage being used for determining a logic level of a clock signal 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825